DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The present Office action is made in response to the amendment filed on 10/14/2021. It is noted that in the amendment, applicant has made changes in the claims. Regarding to the claims, applicant has amended claim 1. As amended, pending claims are 1-10.
Response to Arguments
Applicant's arguments filed 10/14/2021 have been fully considered but partially they are not persuasive. 
(A)	On page 5 of the Remarks, applicant argues that 
“Firstly, the first notch in the application penetrates the clamping boss in a direction parallel to the central axis of the barrel body. That is to say, the first notch in the application is a through-groove structure. This through-groove structure facilitates setting of the mold. However, it can be clearly seen in the figures that the notch 125 of Chou is not a through-groove structure. The notch 125 is used to reduce or eliminate the misalignment of lens. So, the notch 125 is not necessary to be a through-groove structure, only if the notch 125 can be clamped from the object side. In the application, the gate is provided on the first recessed surface, the first notch, which is a through-grove structure, can facilitate the moving of mold.”

Response: Examiner respectfully disagree.
First of all, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the first notch in the application is a through-groove structure) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Secondly, the notch 125 of Chou, are obviously penetrates the clamping boss in a direction parallel to the central axis of the barrel body.
[AltContent: textbox (Central axis)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Penetrates the clamping boss in a direction parallel to the central axis)][AltContent: textbox (Clamping boss)][AltContent: arrow]
    PNG
    media_image1.png
    264
    469
    media_image1.png
    Greyscale

As shown above, the notches 125 are penetrated in direction parallel to the optical axis “O” of the lens barrel 12. Thus, the first argument regarding the amended claim presented on page 5 is not persuasive. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claim 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Amended claim 1 is rejected under 112(a), because the disclosure as originally filed, does not provide a support for the following claimed feature “the outer wall is closer to the inner wall than the first recessed surface in a radius direction of the lens barrel”. This limitation technically appears to highlight the thickness of the lens barrel (distance between the outer wall and inner wall of the lens barrel), in comparison with the (distance between the outer wall and the first recessed surface in radius direction). However, upon further reviewing the original disclosure, examiner is not able to find any support for the amended claim language especially for the distance between the outer wall and the inner wall in radius direction (i.e., thickness of the lens barrel). At best, in paras [0011] and [0033] of the original disclosure, there is a support for the distance between the outer wall and the first recessed surface in radius direction, but for the “the outer wall is closer to the inner wall than the first recessed surface in a radius direction. Therefore, the specification does not support amended claim language. Claims 2-10 are rejected because they depends upon claim 1. 
Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a), set forth in this Office action.
Regarding claim 1, the closest prior arts Chou and Lin fails to teach that “the outer wall is closer to the inner wall than the first recessed surface in a radius direction of the lens barrel”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2014/0133040 (Tsai): teaches lens barrel comprising a clamp and a gate, in which the gate is formed at the clamp position. Tsai further teaches, a plurality of notches being provided on a side of the clamping. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EPHREM ZERU MEBRAHTU whose telephone number is (571)272-8386. The examiner can normally be reached 10 am -6 pm (M-F).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EPHREM Z MEBRAHTU/Examiner, Art Unit 2872